 1

 2

 3

 4

 5

 6

 7                                 UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    JAMES CONERLY and MARILYN                         No. 2:19-cv-1113-TLN-EFB PS
      TILLMAN CONERLY,
11
                         Plaintiffs,
12                                                      ORDER
                v.
13
      VERACITY RESEARCH COMPANY and
14    KRISTY TORAIN,
15                       Defendants.
16

17          Plaintiffs, proceeding pro se, have filed a complaint and paid the required filing fee.1

18   They also filed a document requesting the court expedite the case “in order to mitigate injuries

19   and damages that are on-going” and to ensure that defendant Kristy Torain is served before she

20   leaves the State of California. ECF No. 2.

21          Plaintiffs, however, do not explain how they will be further injured if the case is not

22   expedited. Furthermore, plaintiffs do not need an order to expedite the case before they may

23   serve process on Torain. Indeed, they are required to complete service within the time required

24   by Federal Rule of Civil Procedure 4(m). Fed. R. Civ. P. 4(c)(1) (“The plaintiff is responsible for

25   having the summons and complaint served within the time allowed by Rule 4(m) and must

26   furnish the necessary copies to the person who makes service).

27
            1
              This case was referred to the undersigned under Local Rule 302(c)(21). See 28 U.S.C.
28   § 636(b)(1).
                                                      1
 1          Accordingly, it is hereby ORDERED that plaintiffs’ request to expedite this case (ECF
 2   No. 2) is denied.
 3   DATED: July 29, 2019.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
